 


114 HR 453 IH: Healthy Relationships Act of 2015
U.S. House of Representatives
2015-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 453 
IN THE HOUSE OF REPRESENTATIVES 
 
January 21, 2015 
Mr. Hultgren (for himself, Mr. Lipinski, Mr. Pitts, Mr. Neugebauer, Mr. Miller of Florida, Mr. Mulvaney, Mr. Fincher, Mr. Mullin, Mr. Huelskamp, Mr. Johnson of Ohio, Mr. Salmon, Mr. Nunnelee, Mr. Jones, Mr. Lamborn, Mr. Meadows, Mr. Pompeo, and Mr. Gowdy) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To authorize the Secretary of Health and Human Services, acting through the Administrator of the Health Resources and Services Administration, to award grants on a competitive basis to public and private entities to provide qualified sexual risk avoidance education to youth and their parents. 
 
 
1.Short titleThis Act may be cited as the Healthy Relationships Act of 2015. 2.Sexual risk avoidance education (a)GrantsThe Secretary of Health and Human Services, acting through the Administrator of the Health Resources and Services Administration, may award grants on a competitive basis to public and private entities to provide qualified sexual risk avoidance education to youth and their parents. 
(b)Qualified sexual risk avoidance educationTo qualify for funding under subsection (a), sexual risk avoidance education shall meet each of the following: (1)The primary emphasis and context for each topic covered through the funding shall be the unambiguous message that postponing sexual activity is the optimal sexual health behavior for youth. 
(2)The education shall be medically accurate. (3)The education shall be an evidence-based approach. 
(4)The education shall be age-appropriate. (5)The education shall thoroughly address each of the following: 
(A)The holistic individual and societal benefits associated with personal responsibility, success sequencing, self-regulation, goal setting, healthy decisionmaking, and a focus on the future. (B)The research-based advantage of reserving sexual activity for marriage, as associated with poverty prevention and optimal physical and emotional health for all youth, regardless of previous sexual experience. 
(C)The skills needed to resist the pervasive, sex-saturated culture that portrays teenage sexual activity as an expected norm, with few risks or negative consequences. (D)The foundational components of healthy relationships and their impact on the formation of healthy marriages and safe and stable families. 
(E)How to avoid sexual coercion, dating violence, and risk behaviors, such as drugs, alcohol, and the misuse of social media.  (6)The education shall ensure that any information provided on contraception— 
(A)emphasizes the superior health benefits of sexual delay; and (B)does not exaggerate the effectiveness of contraception in preventing the physical and non-physical consequences of teenage sexual activity. 
(c)PriorityIn awarding grants under subsection (a), the Secretary shall give priority to applicants proposing programs to provide qualified sexual risk avoidance education that— (1)serves youth throughout the middle and high school grades; and 
(2)will promote parent-child communication regarding healthy sexual decisionmaking. (d)DefinitionsIn this Act: 
(1)The term age-appropriate means appropriate for the general developmental and social maturity of the age group (as opposed to the cognitive ability to understand a topic, or the atypical development, of a small segment of the targeted population). (2)The term evidence-based approach means an approach that— 
(A)has a clear theoretical framework integrating research findings with practical implementation relevant to the field; (B)matches the needs and desired outcomes for the intended audience; and 
(C)if effectively implemented, will demonstrate improved outcomes for the targeted population. (3)The term medically accurate means referenced to peer-reviewed research by medical, educational, scientific, governmental, or public health publications, organizations, or agencies. 
(4)The term sexual risk avoidance means voluntarily refraining from sexual activity. (5)The term sexual activity means genital contact or sexual stimulation for the purpose of arousal, including sexual intercourse. 
(6)The term success sequencing means increasing the chance of avoiding poverty by means of progression through the following behavorial benchmarks in the following sequence: completing school, securing a job, and marrying before bearing children. (e)Authorization of appropriations (1)In generalTo carry out this Act, there is authorized to be appropriated $110,000,000 for each of fiscal years 2016 through 2020. Amounts authorized to be appropriated by the preceding sentence shall be derived exclusively from amounts in the Prevention and Public Health Fund established by section 4002 of the Patient Protection and Affordable Care Act (42 U.S.C. 300u–11). 
(2)Federal administrative costsOf the amount authorized to be appropriated by paragraph (1) for a fiscal year— (A)not more than $1,000,000 are authorized to be used for Federal administrative costs; and 
(B)of the amount used by the Secretary for administrative costs, at least 40 percent shall be used for training and technical assistance by qualified organizations whose— (i)sole focus is the development and advancement of sexual risk avoidance; 
(ii)have expertise in theory-based sexual risk avoidance curriculum development and implementation; (iii)have direct experience in developing sexual risk avoidance evaluation instruments; and 
(iv)can offer technical assistance and training on a wide range of topics relevant to the sexual risk avoidance field.  